Citation Nr: 0632878	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty in the military from June 
1954 to July 1957.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.   The RO, in relevant part, denied the 
veteran's claim of entitlement to service connection for a 
right hand disorder.

When filing his substantive appeal (VA Form 9) in September 
2003, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  This is called a 
travel Board hearing.  But in June 2006, the veteran withdrew 
his request for a Board hearing at the RO.  There are no 
other hearing requests of record, so the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) 
(2006).


FINDING OF FACT

There is no persuasive medical nexus evidence of record 
indicating the veteran's right hand disorder is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

The veteran's right hand disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, in July and October 2002 (and prior to the initial 
adjudication of this claim) the RO sent the veteran letters 
that informed him of the evidence necessary to establish 
service connection for a right hand disorder.  This letter 
also informed him of what evidence they would obtain and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim. 

In a March 2006 letter, the RO explained what evidence was 
needed to establish a disability evaluation and how effective 
dates are established.  To the extent that full, adequate 
notice was not provided prior to the initial RO adjudication 
of the claim in April 2003, the Board finds that this has not 
prejudiced the veteran, nor has he or his representative 
alleged otherwise.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board thus finds the duty to notify has been 
sufficiently satisfied, and there is no reason in further 
delaying the adjudication of the claim decided herein.  As 
the Board concludes herein that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a right hand disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records and VA 
medical records (to include the report of a pertinent March 
2003 examination).  No additional pertinent evidence has been 
specifically identified by the veteran as relevant to the 
issues on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with these claims.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The Board finds that the evidence of record does not 
establish entitlement to service connection for a right hand 
disorder.  While the Board acknowledges that the veteran 
received treatment for gunpowder embedded in his right hand, 
the veteran's service medical records are otherwise negative 
for complaints, treatment, or diagnoses of a right hand 
disorder.  Indeed, the report of his July 1957 military 
separation examination shows his right hand was normal and 
there is no indication that he reported any complaints 
referable to his right hand during his military separation 
examination.  This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged injuries in question.   

Moreover, there is no objective evidence of continuity of 
symptomatology during the intervening years immediately 
following his discharge from service in July 1957 and his 
initial post-service complaints related to his right hand 
many years later.  Available records show he did not report 
any report any right upper extremity complaints until June 
1998.  This was nearly 31 years after his active service in 
the military had ended had concluded.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology after service).  

In addition, there is no persuasive medical nexus evidence of 
record indicating or otherwise suggesting his right hand 
disorder was incurred during or as a result of his military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  The March 2003 VA examiner found there 
is no relationship between the veteran's current right hand 
disorder, diagnosed as right hand essential tremor and 
Dupuytren's contracture, and his military service.  The VA 
examiner's opinion has significant probative weight since he 
not only considered the veteran's assertions, but also 
undertook a comprehensive clinical examination of him.  So 
this opinion has the proper factual foundation and is not 
predicated on unestablished facts or mere allegations.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  See also Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

So, in short, the only evidence portending that the veteran's 
right hand disorder is in any way related to his service in 
the military comes from him personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  See 38 C.F.R. § 3.102.




ORDER

The claim for service connection for a right hand disorder is 
denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


